Rennert v Rennert (2021 NY Slip Op 01631)





Rennert v Rennert


2021 NY Slip Op 01631


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


839 CA 19-02245

[*1]DARA E. RENNERT, PLAINTIFF-RESPONDENT,
vMORDECHAI S. RENNERT, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


VANLOON LAW, ROCHESTER (NATHAN A. VANLOON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
DARA E. RENNERT, PLAINTIFF-RESPONDENT PRO SE. 
GARY MULDOON, ROCHESTER, ATTORNEY FOR THE CHILDREN. 

	Appeal from an amended order of the Supreme Court, Monroe County (Gail Donofrio, J.), entered February 8, 2019. The amended order, inter alia, granted sole custody of the subject children to plaintiff. 
It is hereby ORDERED that the amended order so appealed from is unanimously affirmed without costs for reasons stated in the amended decision at Supreme Court.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court